Citation Nr: 0504214	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  04-01 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as PTSD and/or anxiety disorder. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a skin disorder, claimed as skin irritation 
and red bumps, and/or body rash, and as due to in-service 
herbicide exposure, and if so, whether the claim should be 
granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  He served a portion of his active duty in the Republic 
of Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision issued by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran perfected 
an appeal to the Board as to both issues.  

In July 2004, the veteran personally testified before the 
undersigned Veterans Law Judge of the Board, sitting in St. 
Petersburg, Florida.  The hearing transcript is of record.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam for one 
year, from January 1967 to January 1968.  He did not engage 
in combat with the enemy, and his purported PTSD stressor 
remains uncorroborated.  
 
2.  There is no competent medical evidence of an etiological 
relationship between any current psychiatric disorder and 
active service, or manifestation of a psychiatric disease 
within one year after discharge from service.

3.  In November 1974, the RO initially denied service 
connection for body rash and notified the veteran of the 
decision and of his appeal rights.  He did not appeal this 
decision.  

4.  Subsequently, in March 1983, June 1989, and January 1997, 
the RO informed the veteran that the skin disorder claim 
would remain denied, as no new and material evidence had been 
submitted.  He did not file a timely notice of disagreement 
in response to any of these notices.    

5.  This appeal arises from a July 2002 attempt to reopen the 
previously denied claim for service connection for a skin 
disorder.  After the RO denied the claim in September 2002, 
the veteran perfected an appeal to the Board.    

6.  Evidence received since January 1997, on the issue of 
service connection for a skin disorder, is new, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

7.  The veteran served on active duty in Vietnam during the 
requisite period as specified in pertinent regulations, and 
is presumed to have had herbicide exposure.  However, there 
is no diagnosis of chloracne or any acneform disease subject 
to presumptive service connection based upon herbicide 
exposure.

8.  There is no evidence of a complaint of, or treatment for, 
any body rash in service, and no medical evidence of any 
cause-effect relationship between the claimed skin disorder 
(body rash, skin irritation, red bumps) and active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a psychiatric disorder, to include PTSD have 
not been met and a psychiatric disorder may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (d) and 
(f) (2004).

2.  The January 1997 RO decision, which essentially confirmed 
prior denials of service connection for a skin disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2004). 

3.  New and material evidence has been received since January 
1997, and the claim of entitlement to service connection for 
a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004). 

4.  The veteran's skin disorder (body rash) was not incurred 
in, or aggravated by, active service.  Nor can it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.313 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Psychiatric Disorder

Basic Criteria - Applicable Laws and Regulations

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection also is granted on a presumptive basis for 
certain chronic diseases or disorders, to include psychosis, 
where there is evidence of a manifestation of such disorder 
to degree of 10 percent or more within one year after 
discharge from active service.  38 C.F.R. §§ 3.307, 3.309 
(2004).

Regulations specific to claims for service connection for 
PTSD require (1) a medical evidence of a PTSD diagnosis in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2004).  

If the evidence establishes that the veteran had engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of such service, then the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2004).

Evidence and Analysis

The veteran served on active duty from August 1966 to August 
1968.  He served on active duty in the Republic of Vietnam 
for exactly one year, from January 7, 1967, to January 6, 
1968.  His military occupational specialty (MOS) was as an 
"MTI body repairman."  (His duties apparently encompassed 
mechanical work repairing and maintaining military vehicles.)  
The veteran is the recipient of the National Defense Service 
Medal, Vietnam Service Medal, and Vietnam Campaign Medal.  
See Form DD 214; service personnel records.  

The veteran does not specifically allege that he personally 
had engaged in combat against the enemy.  Rather, he 
apparently maintains that, because his experience in 
transporting ammunition to areas under mortar fire or near a 
combat zone in Pleiku, Vietnam and in witnessing his "best 
friend Adam" become wounded was so traumatic, he should be 
considered to have had combat service or otherwise be deemed 
to have had a stressor significant enough for purposes of 
establishing PTSD.  He and his wife testified as to the 
residual symptoms of in-service psychic trauma, such as 
nightmares.  See hearing transcript, pp. 11, 18.  The veteran 
further alleges that he was in sound mental health before 
service, but returned from active duty a "nervous wreck."  
See notice of disagreement.  He has difficulty talking to 
others about in-service psychic trauma, is socially withdrawn 
(does not like to "be around other people"), and does not 
watch war movies.  See statement submitted with the July 2002 
service connection claim.     

Because the veteran's service personnel records, including 
Form DD 214, does not show the receipt of combat-specific 
citations or awards indicating individual active combat 
involvement, in August 2002, the RO attempted to obtain from 
the veteran more specific information, such as specific 
descriptions of traumatic incidents, dates of occurrence, 
names of people involved, etc., necessary to corroborate the 
alleged PTSD stressor or combat trauma.  The record does not 
show that the veteran responded with such information (VA 
assistance with corroboration efforts is discussed more fully 
in Section III below).  Thus, essentially, the information of 
record relevant specifically to the claimed stressor 
incident(s) is that summarized in the preceding two 
paragraphs.   

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  The Board is not required 
to accept a claimant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, Bronze Star for Valor, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  "Credible supporting evidence" of a non-combat 
stressor may be obtained from service records or other 
sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  However, 
the regulatory requirement for "credible supporting 
evidence" means that "the appellant's [uncorroborated] 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

A determination as to whether the appellant is a combat 
veteran is particularly significant in a PTSD claim because 
he is entitled to have his lay statement as to the  alleged 
stressor accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The U. S. Court of Appeals for Veterans Claims 
(Court) held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must specifically find that the 
veteran had engaged in combat with the enemy.  See Zarycki. 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 
(2000)).  The fact that the appellant served in a "combat 
area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in the appellant's service personnel records that 
he participated in a particular operation or campaign would 
not, alone, establish that he had combat service because the 
terms "operation" and "campaign" encompass both combat and 
non-combat activities.  Id.  Whether or not a veteran 
"engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  No single item of evidence is determinative, and 
VA must assess the credibility, probative value, and relative 
weight of each relevant item of evidence.  Id.  The 
claimant's assertions that he engaged in combat are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  However, again, the claimant's assertions that 
he "engaged in combat with the enemy," alone, are not 
sufficient to establish this fact.

For the reasons set forth below, the Board finds that the 
veteran did not engage in combat with the enemy.  He served 
on active duty from August 1966 to August 1968, with one year 
- January 1967 to January 1968 - served in Vietnam.  The 
veteran is the recipient of the National Defense Service 
Medal, Vietnam Service Medal, and Vietnam Campaign Medal.  
None of the service awards noted in DD 214 is reflective of 
specific active involvement in combat (such as the Combat 
Infantryman Badge), and there is no designation of "V" to 
indicate any such award received was for "Valor" in combat.  
The National Defense Service Medal was awarded if a veteran 
served honorably between January 1, 1961 and August 14, 1974.  
United States of America Department of Defense Manual of 
Military Decorations and Awards, Appendix D at D-17, July 
1990.  A Vietnam Service Medal was awarded if a veteran 
served between July 4, 1965 and March 28, 1973, in Vietnam or 
in Thailand, Laos, or Cambodia in direct support of the 
operations in Vietnam.  Id. at D-20.  A Vietnam Campaign 
Medal was awarded to all service personnel within the cited 
theater, and it does not rule in, or rule out, combat.  
United States of America Department of Defense Manual of 
Military Decorations and Awards, at 7-7, September 1996.  

Further, the veteran's MOS itself does not indicate combat 
service, although it does not rule out the possibility that 
he could have been in the vicinity of a combat area.  There 
is no indication in the personnel records that he was 
assigned to, or participated in, combat duty, although he did 
receive basic combat training.  Nonetheless, the fact that no 
combat-specific decorations or awards were given, in 
conjunction with the veteran's MOS, is also probative 
evidence that he likely did not personally participate in 
combat.  

More importantly, the veteran does not actually claim that he 
himself had engaged in combat against the enemy, but makes a 
generalized claim that he suffered trauma from having had to 
be near mortar fire and reportedly saw at least one 
serviceman become wounded.  See Board hearing transcript, 
discussed above.  For PTSD purposes, a stressor must meet two 
requirements: (1) A person must have been "exposed to a 
traumatic event" in which he "experienced, witnessed, or 
was confronted with an event or events that involved actual 
or a threatened death or serious injury, or a threat to the 
physical integrity of self or others" and (2) his "response 
[must have] involved intense fear, helplessness, or horror."  
See Cohen v. Brown, 10 Vet. App. 128, 141 (1997) (quoting 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994)).  

The reported incidents, assuming that they did occur as 
alleged, could be a plausible basis to find in-service trauma 
if the veteran was in the vicinity of enemy attack or mortar 
fire.  However, as discussed earlier, none of these reports 
has been adequately verified, and the veteran has not 
provided sufficient information to verify the alleged 
stressor events.  For instance, the veteran has not provided 
specific dates of these incidents, other than indicating that 
they occurred in 1966 or 1967 (p. 9, Board hearing 
transcript; VA already is aware that he was in Vietnam from 
January 1967 to January 1968, so this testimony is neither 
new nor specific enough).  Nor did he describe who was 
injured (other than naming "Adam") and how the injury was 
sustained.  Apparently, he himself was not directly under 
enemy fire (p. 8, transcript), and there is no specific 
description anywhere in the record as to what made him fear 
for his life or respond to the events with "intense fear, 
helplessness, or horror."  Nor does the record show any 
personal physical injury in Vietnam.  (It is noted that 
recent VA medical records - discussed in more detail below - 
do note that the veteran has a history of a gunshot wound 
with a bullet fragment in the pelvis/abdomen area; however, 
he himself reported that this incident occurred in 1975, well 
after returning from Vietnam.)  

Credibility is an adjudicative, not a medical, determination.  
The Board has the "authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The generalized character of the veteran's stressor 
statement, in combination with "official" evidence 
indicating that combat service is unlikely (i.e., MOS, lack 
of combat citations), tends not to boost the credibility of 
the proffered factual bases for the purposes of establishing 
a stressor - a necessary component for service connection for 
PTSD.  Moreover, even if the veteran's reports could indicate 
presence in or near a combat zone, the law is clear that 
uncorroborated allegations of proximity to a combat area, 
alone, is insufficient to establish combat service.  
VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 (1993) 
(mere presence in a combat zone is not sufficient to 
establish combat service).  

In this connection, the Board notes that in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the U.S. Court of Appeals 
for Veterans Claims (Court) reversed the Board's denial of a 
claim for service connection for PTSD on the basis of an 
unconfirmed in-service stressor.  However, in Pentecost, the 
claimant submitted evidence that his unit was subjected to 
rocket attacks.  The Court noted that corroboration of every 
detail of a stressor under such circumstances, such as the 
claimant's own personal involvement, is not necessary.  See 
also Suozzi v. Brown, 10 Vet. App. 307 (1997).  The facts in 
this case are distinguishable because the veteran here has 
submitted no independent evidence of the occurrence of the 
claimed stressor (that is, evidence other than his own, 
general description of such events).  Indeed, as noted amply 
elsewhere in this decision, VA specifically asked him to 
provide more detailed information sufficient for 
corroboration and assisted him by obtaining his service 
medical and personnel records, which do not confirm his 
allegations.   

In light of the foregoing, although the evidence shows that 
the veteran served in Vietnam for one year, the evidence does 
not support a conclusion that he personally engaged in combat 
with the enemy, and the provisions of 38 U.S.C.A. § 1154(b) 
do not apply.  There must be credible supporting evidence of 
record that the alleged stressor actually occurred in order 
to warrant service connection.  His lay testimony, standing 
alone, is insufficient to establish service connection.  See 
Cohen v. Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 
Vet. App. at 395).  

In this connection, the Board acknowledges that the record 
also includes lay evidence pertaining to the claim other than 
the allegation of the veteran.  The veteran's wife testified 
at the Board hearing that her husband appears to have sleep 
disturbance or nightmares.  She also wrote in a statement 
received in November 2002 that her husband "has tried going 
to [PTSD] classes, but [the classes] just bring back [too] 
many memories."  This evidence is not competent to 
corroborate the claimed stressor.  The spouse's statement and 
testimony apparently are based upon purported trauma as 
relayed to her by her husband, given that there is no 
evidence that she had witnessed the claimed events.  In this 
connection, she testified at the hearing that she married the 
veteran in 1981 (see transcript p. 12), which was decades 
after his military service.  She did not indicate that she 
knew the veteran before, during, or shortly after service.  
Furthermore, on a related note, lay evidence in the form of 
the spouse's statement about observed psychiatric problems or 
the veteran's statement as to such problems may help 
establish symptomatology over time, but is not competent to 
prove a matter requiring special training or experience, such 
as an opinion on etiology (medical causation) or diagnosis of 
a disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

As for requisite medical evidence, the veteran's June 1966 
report of medical examination and the report of medical 
history, completed in connection with military enlistment or 
pre-enlistment, indicate that the veteran denied having or 
having had any psychiatric problems, and the clinical 
findings for psychiatric disorders were reported as normal.  
Similarly, the separation medical examination report and 
including the report of medical history, dated in late June 
1968, indicate similar results, that is normal clinical 
finding with respect to psychiatric problems and the veteran 
also denied having had of having experienced any such 
problems.  Indeed, the service medical records are devoid of 
any indication that the veteran had psychiatric problems 
during active duty.

The post-service medical evidence essentially consists of VA 
medical center outpatient care records dated from the early 
1970s to the early 1980s, and in 2002-2003.  The former set 
of records indicates nothing about psychiatric problems, and 
the latter set merely reflects a recent diagnosis of 
"history of PTSD," suggesting that no full clinical 
psychiatric evaluation took place and that the diagnosis is a 
preliminary one based largely, if not entirely, upon the 
veteran's uncorroborated accounting of combat trauma.  The 
law provides: "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is unable 
to accept the diagnosis of PTSD in the instant case because 
the preponderance of the evidence is against a finding that 
the veteran served in combat, and the record does not 
otherwise contain independent evidence confirming his account 
of in-service stressors or any form psychiatric trauma.

Furthermore, the medical evidence of record, while 
documenting a "history of PTSD" diagnosis as well as 
reported anxiety, does not establish a likely cause-effect 
link between PTSD or anxiety and active service.  Further, it 
is noted that the earliest medical evidence of any 
psychiatric problems is dated some three decades after active 
service, precluding service connection on a presumptive 
basis.  

In conclusion, with no competent evidence of either combat 
service or corroborated PTSD stressor, the recent VA 
diagnosis of a "history of PTSD" is not persuasive evidence 
to establish a cause-effect link between active service and 
the disorder.  As such, the basic elements of a PTSD service 
connection claim (see 38 C.F.R. § 3.304(f)) have not been 
met.  Moreover, with no medical evidence of psychiatric 
problems either in service or one year thereafter (note that 
the veteran himself said that he first had psychiatric 
problems in the 1980s - see p. 17 of transcript), and no 
medical evidence at all indicating a possible link between 
current anxiety symptoms and active service, the 
preponderance of the evidence is against the psychiatric 
disorder claim on either a direct or presumptive basis.  
38 C.F.R. §§ 3.303, 3.307, 3.309.  Thus, the benefit-of-
reasonable doubt rule is inapplicable to this claim.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004). 


II.  Skin Disorder Claim

New and Material Evidence to Reopen

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is found in 38 U.S.C.A. § 5108 (West 
2002), which provides that, if new and material evidence is 
presented or secured with respect to a disallowed claim, then 
the Secretary shall reopen and reconsider the claim.

The Board must address the issue of new and material evidence 
in the first instance because the submission of such evidence 
is a prerequisite to the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (The Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).  

Evidence to be reviewed for sufficiency to reopen a 
previously denied claim is evidence submitted since the most 
recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Essentially, a denial is 
final when the veteran submits no communication indicating 
disagreement with the denial within one year after the date 
of notice thereof.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004). 

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers, which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim; is 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  As 
for the second step, if VA determines that the evidence is 
new and material, it may then proceed to evaluate the merits 
of the claim based on the entire record, after ensuring that 
the duty to assist has been fulfilled.  In order for evidence 
to be sufficient to reopen a previously denied and final 
claim, it must be both new and material.  If the evidence is 
not material, the inquiry ends and the claim cannot be 
reopened.  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
See Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992); Robinette v. Brown, 8 Vet. 
App. 69 (1995). 

The claim for service connection for a skin disorder from 
which the present appeal stems was filed in July 2002.  In 
November 1974, the RO initially denied the veteran's original 
(September 1974) skin disorder service connection claim.  A 
letter dated in November 1974 notified the veteran of this 
decision and of his appellate rights.  The record does not 
include any evidence of communication from the veteran 
indicating disagreement with this decision.  He subsequently 
made additional attempts to reopen what appears to be the 
same claim, but somewhat modified and characterized as a 
"skin condition due to Agent Orange exposure" (1982) and 
"skin rash or fungus" (1989) and unspecified disorder 
attributable to herbicide exposure (1997).  The veteran was 
notified in March 1983, June 1989, and January 1997 that his 
claim, initially denied in 1974, would remain denied without 
the submittal of new evidence tending to support the claim.     

The veteran apparently took no further action on the claim 
after issuance of the 1997 notice until July 2002, when he 
filed what was construed by the RO as an informal claim to 
reopen the same "herbicide exposure" skin disorder claim.  
Following the September 2002 rating decision denying service 
connection therefor, the veteran perfected an appeal to the 
Board.  

Evidence added to the record since January 1997 concerning 
the veteran's skin problems consists of VA outpatient care 
records dated between 2002 and 2003, as well as the veteran's 
continued statements about his belief that exposure to 
defoliants in Vietnam caused persistent body rashes.  In 
significant part, the VA medical records indicate that the 
veteran has chronic, intermittent skin rashes, itchy with red 
bumps, apparently treated at the VA facility with topical 
benadryl.  These medical records added to the claims folder 
after January 1997 constitute new evidence in the sense that 
they document more recent complaints of, and medical care 
given for, the claimed skin disorder, none of which was of 
record in 1997.  These records also constitute material 
evidence as they suggest the chronic, active nature of the 
problem.  Therefore, they are relevant and material to the 
issue on appeal, and raise a reasonable possibility of 
substantiating the claim.  In consideration of the foregoing, 
and having found that new and material evidence has been 
presented since January 1997, the claim of entitlement to 
service connection for a skin disorder, claimed as due to 
herbicide exposure, is reopened.

Service Connection for Skin Disorder (Reopened Claim) 

Having reopened the claim, the Board now reviews the entire 
record - all evidence, old and new - to determine whether 
service connection is now warranted.  The evidentiary record 
current as of January 1997 included the veteran's service 
medical records, which documents no pre-existing skin problem 
upon enlistment or pre-enlistment in June 1966.  The veteran 
was treated for athlete's foot once in June 1967, but at the 
time of the separation medical examination in late June 1968, 
the veteran denied dermatological problems and clinical 
findings for the skin were normal.  At no time in service did 
he complain about a body rash (that is, other than on the 
feet).    

The veteran testified at the Board hearing that he last had a 
skin rash eruption about a month before the hearing, which 
would have been around June 2004, indicating an ongoing, 
active skin disorder.  He reportedly was treated for skin 
problems beginning in the early 1970s at a VA facility, and 
consistent with this testimony, the record includes 1972-1974 
VA medical records showing treatment for itchy rashes and 
bumps on the body, described by a doctor in 1972 as pruritic 
eruption on the arms and thighs, and in 1973-1974, as 
maculopapular rash on the back, chest, arms, and buttocks.  
From 1973 to 1982, the veteran was seen numerous times for 
itchy body rashes diagnosed as parapsoriasis, non-specific 
superficial and deep perivascular dermatitis, and possible 
erythema annulare centrifugum.  Most recent VA medical 
records dated within the last several years essentially 
document a history of skin rashes, with "onset [in] 1969" 
(apparently based upon the veteran's recent report only, as 
the medical records themselves do not confirm this).   

Nothing in the post-service record indicates a recurrence of 
athlete's foot noted in service or even any rash or bumps on 
the feet.  Rather, the skin disorder about which the veteran 
now complains that has been found intermittently on various 
other parts of his body since the early 1970s, according to 
the medical records.  There is no indication in the entire 
record as to a connection between the single incidence of 
athlete's foot noted in service and post-service complaints 
about body rash, nor of any link between active duty and the 
body rash.       

The veteran maintains that exposure to Agent Orange in 
Vietnam is the cause of his skin problems.  Applicable law 
provides that a veteran is presumed to have been exposed to 
Agent Orange if he served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.  38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2004).  See also 38 C.F.R. § 3.313 (2004).  
As discussed above, the veteran served in Vietnam within this 
time period (January 1967 to January 1968).  Therefore, 
herbicide exposure is to be presumed unless there is 
affirmative evidence to the contrary.  38 C.F.R. § 
3.307(a)(6)(iii) (2004).  The record to date presents no such 
evidence.  

Applicable law and regulations at 38 U.S.C.A. § 1116(a)(2) 
(West 2002) and 38 C.F.R. § 3.309(e) (2004) address specific 
diseases associated with exposure to herbicide agents.  
Basically, if a veteran was exposed to an herbicide agent 
during active service and is diagnosed with chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
manifested to a compensable degree (10 percent) within one 
year after the date of last exposure (which, in this case, 
would be January 6, 1968, the last date of service in 
Vietnam), such disease shall be service-connected even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. 
§ 3.307(a)(6); 3.309(e); 3.313 (2004).

Thus, the veteran is presumed to have had herbicide exposure 
in Vietnam.  However, presumed exposure alone is not enough 
to establish service connection here, as nothing in the 
evidence of record indicates that any doctor has noted the 
veteran's current skin rash as chloracne or an acneform 
disease, even though the veteran repeatedly reported in 
recent visits to the VA facility that he had herbicide 
exposure.  In this connection, the Board recognizes that the 
veteran himself alleges he has chloracne (see VA Form 9); 
however, whether or not he has chloracne or an acneform 
disease must be based upon a diagnosis by an individual shown 
to be qualified to render it.  See Espiritu v. Derwinski, 2 
Vet. App. at 494-495, cited infra.  There is no such evidence 
here.  Thus, presumptive service connection based upon 
herbicide exposure is not possible based on the current 
record.  

Notwithstanding the above, the law permits the veteran to 
establish service connection on a direct basis.  That is, 
where the record presents evidence establishing an 
etiological relationship between the claimed skin disorder 
and some injury or event in service or otherwise demonstrates 
that the disorder did in fact result from herbicide exposure, 
service connection may be permissible.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004); Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  Again, such evidence must be in 
the form of an opinion of an individual qualified to opine on 
such a matter, as the issue of etiological relationship is 
medical in nature, not in the province of laypersons.  See 
Espiritu, 2 Vet. App. at 494-495.

Here, as discussed earlier, the only skin-related problem in 
service was the single incidence of athlete's foot that 
clearly resolved before the veteran's separation from 
service.  Nothing in the record indicates there is any 
connection between that one incident and subsequent body 
rashes.  Nor does the evidence show post-service recurrence 
of athlete's foot itself or some other skin disorder specific 
to the feet that might indicate a recurrence of what was seen 
in service.  There is ample evidence of an active, chronic 
nature of the body rashes, but no competent evidence - other 
than the veteran's lay allegations - that there is an 
etiological link between the rashes and active duty.  

Thus, in conclusion, the evidence does not support the claim 
of service connection for a skin disorder based upon 
presumption of herbicide exposure, or upon a direct basis 
(without regard to herbicide exposure).  Accordingly, the 
benefit-of-reasonable doubt rule would not apply.

III.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notice requirements.  Final 
regulations implementing VCAA were published on August 29, 
2001, and they apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice is to be 
provided before the issuance of the initial unfavorable 
rating decision of the agency of original jurisdiction (AOJ) 
from which the appeal arises.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, with the 
enactment of VCAA, supersedes a decision of the U. S. Court 
of Appeals for the Federal Circuit that invalidated a 
regulation, implementing VCAA, that permitted VA to decide a 
claim sooner than the one-year period within which the 
claimant could respond to a VA request.  Paralyzed Veterans 
of America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In an August 2002 
letter, sent before the issuance of the rating decision from 
which this appeal arises, the RO advised the veteran of VA's 
VCAA duties to notify and assist, the veteran's and VA's 
respective responsibilities in claim development, the 
criteria for establishing service connection, special 
regulatory provisions governing PTSD claims and herbicide 
exposure claims, and what additional evidence is needed on 
the claim.  
        
Further, through the Statement of the Case (SOC), the veteran 
was kept abreast of the status of the claim as to both 
issues, what evidence and information were of record, what 
additional evidence was needed, and why the claim remained 
denied.  It is noted that the SOC explained what is meant by 
"new and material" evidence for the purposes of reopening 
the skin disorder claim and provided regulatory criteria 
governing presumptive service connection based upon herbicide 
exposure.  Furthermore, the SOC gave the veteran ample notice 
of specific regulatory criteria pertaining to the duty to 
assist (38 C.F.R. § 3.159), which, among other things, 
explained that he could send any evidence in his possession 
pertaining to the claim.   

In addition, as discussed above in Section I of this 
decision, the crux of the psychiatric disorder claim is 
inadequate verification of the alleged PTSD stressor.  In the 
August 2002 letter, the RO explicitly asked the veteran to 
answer in as much detail as possible questions designed to 
elicit information needed to give him further development 
assistance on stressor verification.  At no time after August 
2002 through the date of the Board hearing did the veteran 
provide answers to these questions, other than a generalized 
explanation of psychic trauma as otherwise documented in the 
notice of disagreement, VA Form 9, and as reported at the 
Board hearing.  Indeed, the SOC specifically stated that no 
reply to the stressor inquiry was received, yet the veteran 
did not supply the information or explain why he could or did 
not do so.  It is noted that the veteran is responsible for 
providing information sufficient to enable a meaningful 
corroboration attempt in cases involving alleged psychic 
trauma in service; here, the veteran was so asked and had 
ample opportunity to provide the information or at least 
explain why he could not, but failed to do so.  See 38 C.F.R. 
§ 3.159(c)(2)(i) (2004).  

The Board further acknowledges that, at the Board hearing, 
the veteran indicated he received treatment from a "Dr. 
Romano" (private doctor) for a skin disorder "only about a 
couple months" in or around 1981, before he decided to go to 
a VA facility to avoid paying out-of-pocket costs for private 
care (see pp. 14-15, transcript).  The record does not 
include this doctor's records.  However, it is noted that the 
record contains VA records from 1973 to 1982 concerning 
treatment for skin problems, encompassing the relatively 
brief period of private treatment the veteran would have 
received in the early 1980s, and thus, the private records 
likely would have added little, if any, additional material 
evidence here, where the key issue is etiology, and not 
whether he had a skin disorder in 1981, more than a decade 
after discharge.  Further, at the Board hearing, the veteran 
indicated he may submit more evidence on this issue shortly 
after the hearing, but, to date, no additional evidence has 
been submitted, and he did not ask for assistance in 
obtaining these records.      
  
The Board further acknowledges that VCAA notification 
arguably was accomplished with a combination of the August 
2002 letter and the SOCs, and not with a single pre-AOJ 
decision notice.  This concern constitutes, at most, a 
technical defect that posed no prejudice to the veteran.  
During the appeal period, VA gave the veteran appropriate 
notice of VCAA requirements, and he had ample opportunity 
during this period to provide relevant evidence (including 
new evidence pertaining to the skin disorder claim and 
detailed stressor description) or to ask VA for assistance in 
obtaining such evidence.  He also had an opportunity to 
provide testimonial evidence, and exercised this right before 
the undersigned Veterans Law Judge.  He had additional 
opportunity to provide evidence after the hearing while 
appellate review was pending.  He received notice of the 
"new and material" evidence standard, what information is 
needed to corroborate a PTSD stressor, and special provisions 
governing Agent Orange claims.  He also was specifically 
asked to provide any evidence pertaining to the claim.  It is 
further noted that neither the veteran nor his representative 
has argued that the current record is deficient with respect 
to relevant evidence due specifically to a VCAA notice 
defect.  

Further on the issue of VCAA notice, the Board notes that the 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Pelegrini decision and discussion therein to mean that the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim.  However, the Pelegrini Court 
recognized that a case-by-case evaluation might be warranted 
at times.  The Board has conducted such an evaluation here 
and has determined that adequate notice was provided, as set 
forth above.  The record is not incomplete due to VA action 
or inaction with respect to VCAA notification.  

As for the duty to assist, it is noted that the RO obtained 
relevant records, which include service medical and personnel 
records, post-service medical evidence, veteran's and his 
spouse's written statements in support of the claim, and 
associated them with the claims folder.  The veteran was 
advised of special requirements governing herbicide exposure 
and PTSD claims, and the new and material evidence standard.  
He was given an opportunity to provide oral testimony.  
Nothing in the record indicates that the veteran had 
identified relevant records for which he wanted VA's 
assistance in obtaining to which the VA failed to respond 
with assistance.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied its VCAA obligations.  The 
veteran's procedural and due process rights have not been 
abridged.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to establish a claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  The Board 
concludes, therefore, that a decision on the merits at this 
time would not violate the VCAA, nor prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  
 

ORDER

1.  Service connection for a psychiatric disorder, claimed as 
PTSD and/or anxiety disorder, is denied. 

2.  Service connection for a skin disorder, claimed as skin 
irritation and red bumps, and/or body rash, and as due to 
herbicide exposure, is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


